                                                                              DISTRICT OF OREGON
                                                                                   FILED
                                                                                  March 12, 2020
                                                                            Clerk, U.S. Bankruptcy Court



 Below is an order of the court.




                                                                 _____________________________
                                                                        TRISH M. BROWN
                                                                      U.S. Bankruptcy Judge




                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF OREGON



In re:                                              Bankruptcy Case Nos.:

Level 3 Homes & Design, LLC,                        20-30271-tmb11 (Lead Case)

and                                                 20-30272-tmb11

Heirloom, Inc.,                                     Jointly Administered Under
                                                    Case No. 20-30271-tmb11
                                         Debtors.
                                                    ORDER SETTING DEADLINES TO
                                                    FILE DISCLOSURE STATEMENT,
                                                    PLAN OF REORGANIZATION, AND
                                                    PRODUCE DOCUMENTS


         Following the Case Management Conference on March 10, 2020, the

Honorable Trish M. Brown, having reviewed the file and considered the

representations of the parties at the hearing, and good cause appearing,

         IT IS HEREBY ORDERED that:

         a.    The deadline for the Debtors to file Disclosure Statements

Page 1 of 3 – ORDER SETTING DEADLINES TO FILE DISCLOSURE STATEMENT,
PLAN OF REORGANIZATION, AND PRODUCE DOCUMENTS


                    Case 20-30271-tmb11          Doc 70    Filed 03/12/20
and Plans of Reorganization, whether filed jointly or separately, is July 25,

2020;

        b.      No later than March 17, 2020, Debtors shall produce to the United

States Trustee the following:

              i. All QuickBooks Data Files for Debtors’ business;

             ii. User IDs and passwords for the QuickBooks files;

             iii. All bank statements within Debtors’ possession, custody, or control,

                excluding any documents that Debtors must obtain by subpoena, for

                one year prior to the filing of the above-captioned bankruptcy cases

                for each of the following accounts:

                          1.      Level One Bank -6701;
                          2.      Level One Bank -6719;
                          3.      Chase Bank -1003;
                          4.      Riverview Community Bank -8823;
                          5.      Riverview Community Bank -8849;
                          6.      Umpqua Bank -6264;
                          7.      Umpqua Bank -7463;
                          8.      Umpqua Bank -5280;
                          9.      Chase Bank -0717;
                          10.     Chase Bank -5910;
                          11.     Chase Bank -5957;
                          12.     Chase Bank -5973;
                          13.     Chase Bank -6288;
                          14.     Chase Bank -8951;
                          15.     Chase Bank -9816;
                          16.     Puget Sound Cooperative CU -0001;
                          17.     Puget Sound Cooperative CU -0009;
                          18.     Chase Bank -9582;
                          19.     Chase Bank -3579; and

             iv. Evidence that a subpoena has been issued to the relevant banking

                institution for any records described above that are not in Debtor’s

                possession, custody, or control;

Page 2 of 3 – ORDER SETTING DEADLINES TO FILE DISCLOSURE STATEMENT,
PLAN OF REORGANIZATION, AND PRODUCE DOCUMENTS


                      Case 20-30271-tmb11          Doc 70     Filed 03/12/20
        c.      Bank statements for the accounts described in Paragraph b above

 must be produced in the form of a single PDF document for each bank account

 with the bank statements in chronological order;

        d.      No later than March 24, 2020, Debtors must file any necessary

 amendments to their schedules and/or statements of financial affairs.

                                     ###

I hereby certify that I have complied with the requirements of LBR 9021-1(a)(2)(B).



Presented by:


GREGORY M. GARVIN
Acting United States Trustee for Region 18

/s/ Christian A. Torimino
CHRISTIAN A. TORIMINO
WSBA #52927, Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Rm. 213
Portland, OR 97205
Telephone: (503) 326-7659
Email: Christian.torimino@usdoj.gov

Service List:

 All ECF Participants




Page 3 of 3 – ORDER SETTING DEADLINES TO FILE DISCLOSURE STATEMENT,
PLAN OF REORGANIZATION, AND PRODUCE DOCUMENTS


                     Case 20-30271-tmb11         Doc 70     Filed 03/12/20
